DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

6. (Currently Amended) A feedback device for a person comprising:
an insole adjacent to [[the]] a foot of said person;
three or more force sensors in said insole for measuring [[the]] the force of said person with each
sensor generating a force data signal:
a microprocessor for receiving each force data signal from each sensor and processing 
said force data signals and comparing said processed data signal against a baseline.
a haptic device for generating vibrations to said person upon receipt of a signal from said

a wireless communications device;
a smart phone, said microprocessor sending such signal if said process data signal meets or exceeds the baseline through said wireless communications device to said smart phone; and
an application running on said smart phone, said application upon receipt of a signal from said microprocessor, generating a visual, audio, and/or vibration feedback display in said smart phone showing [[the]] an alignment of [[the]] a center of mass over [[the]] a base of support of said person;
said person shifts the person's force on said sensors to generate new data signals so that
said microprocessor receives the new data signals and processes said new [[adta]] data signals to create a new signal to be sent through said wireless communications device to the application on said smartphone, said application upon receipt of [[a]] the signal from said microprocessor, generating a new visual, audio, and/or vibration feedback display in said smart phone showing the new alignment of the center of mass over the base of support of said person; repeating until said center of mass is approximately aligned with the base of support of said person to indicate to said person that said person has placed enough weight upon his/her foot to safely take the next step, and wherein said microprocessor processes each force data signal from each sensor by averaging said force data signal to create [[a]] the process data signal.


an insole adjacent to [[the]] a foot of said person:
three or more force sensors in said insole for measuring [[the]] a force of said person with each sensor generating a force data signal;
a microprocessor for receiving each force data signal from each sensor and processing said force data signals and comparing said processed data signal against a baseline,
a haptic device for generating vibrations to said person upon receipt of a signal from said microprocessor: said microprocessor sending such signal if said process data signal meets or exceeds the baseline,
a wireless communications device;
a smart phone, said microprocessor sending such signal if said process data signal meets or exceeds the baseline through said wireless communications device to said smart phone; and
an application running on said smart phone, said application upon receipt of a signal from said microprocessor, generating a visual, audio, and/or vibration feedback display in said smart phone showing [[the]] an alignment of [[the]] a center of mass over [[the]] a base of support of said person;
said person shifts the person's force on said sensors to generate new data signals so that said microprocessor receives the new data signals and processes said new [[adta]] data signals to create a new signal to be sent through said wireless communications device to the application on said smartphone, said application upon receipt of [[a]] the signal from said microprocessor, generating a new visual, audio, 
a force concentrator adjacent to each force sensor of said three or more force sensors, said force concentrator having a larger surface area than said adjacent force sensor for increasing [[the]] an effective area of each sensor for measuring the force of said person with each sensor generating [[a]] the force data signal.

15. (Currently Amended) A feedback device for a person comprising: 
an insole adjacent to [[the]] a foot of said person;
three or more force sensors in said insole for measuring [[the]] a force of said person with each sensor generating a force data signal;
a microprocessor for receiving each force data signal from each sensor and processing said force data signals and comparing said processed data signal against a baseline, a wireless communications device;
a smart phone, said microprocessor sending such signal if said process data signal meets or exceeds the baseline through said wireless communications device to said smart phone; and
an application running on said smart phone, said application upon receipt of a signal from said microprocessor, generating a visual, audio, and/or vibration feedback an alignment of [[the]] a center of mass over [[the]] a base of support of said person;
said person shifts the person's force on said sensors to generate new data signals so that said microprocessor receives the new data signals and processes said new [[adta]] data signals to create a new signal to be sent through said wireless communications device to the application on said smartphone, said application upon receipt of [[a]] the signal from said microprocessor, generating a new visual, audio, and/or vibration feedback display in said smart phone showing the new alignment of the center of mass over the base of support of said person: repeating until said center of mass is approximately aligned with the base of support of said person to indicate to said person that said person has placed enough weight upon his/her foot to safely take the next step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	3/26/21